Citation Nr: 1114704	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  03-16 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel



INTRODUCTION

This matter initially came before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a March 2003 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio in which the RO found that new and material evidence had not been submitted to reopen the appellant's previously denied claim of entitlement to service connection for a psychiatric disorder.  The appellant, who had active service from November 1972 to January 1976, appealed that decision to the BVA.  Thereafter, the RO referred the case to the Board for appellate review.

In March 2005, the Board issued a decision that found new and material evidence had not been received to reopen the appellant's claim.  See March 2005 BVA decision.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims ("CAVC" or "Court").  In March 2006, the Board's decision was remanded by the Court pursuant to a Joint Motion for Remand.  See March 2006 Joint Motion for Remand; March 2006 CAVC order.  

Thereafter, the Board issued a decision in October 2006 in which it reopened the appellant's previously denied claim for a psychiatric disorder and remanded that claim for further development.  See October 2006 BVA decision.  The requested development has been completed; and the case has been returned to the Board for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The appellant has a current diagnosis of adult antisocial behavior.  He does not have an established diagnosis of schizophrenia or any other psychiatric disorder.  

3.  There is no competent or credible evidence of record indicating that the appellant manifested a psychiatric disorder, to include schizophrenia, during service or within one year following service; or that he presently has a psychiatric disorder that is causally or etiologically related to service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated during service or within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

With respect to the appellant's service connection claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Specifically, the Board finds that a letter dated in October 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The appellant was aware from this letter that it was ultimately his responsibility to give VA any evidence pertaining to his reopened psychiatric disorder claim.  The above-referenced letter also informed the appellant that additional information or evidence was needed to support his service connection claim; and asked the appellant to send this information to VA.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Although the October 2006 letter was not provided to the appellant prior to the initial adjudication of his claim, the Board finds that the belated notice was not prejudicial to the appellant since (1) he was provided adequate notice, (2) his reopened service connection claim was readjudicated and (3) the appellant was provided a Supplemental Statement of the Case explaining the readjudication of his claim in June 2010.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing claims) was revised during the pendency of this appeal.  These revisions became effective as of May 30, 2008, and several portions of the revisions are pertinent to the case at hand.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  The final rule also removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), previously indicating that if VA does not receive the necessary information and evidence requested from the claimant within one year of the date of the notice, VA cannot pay or provide any benefits based on that application.  The revised sentence reflects that the information and evidence that the claimant is informed that he or she is to provide must be provided within one year of the date of the notice.  Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice of Disagreement ("NOD") or when, as a matter of law, entitlement to the benefit claimed cannot be established.  VA may continue to have an obligation to provide adequate section 38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the claim was denied and compliant notice was not previously provided.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 



In addition to the foregoing, the Board observes that the appellant's service records, VA treatment records and available private medical records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In making this determination, the Board acknowledges a recent assertion from the appellant's representative that the RO may have failed to obtain private medical records noted in medical authorizations provided by the appellant in June 2007.  See informal hearing presentation, p. 2 ("The AMC contacted each of these facilities for which the veteran had submitted 4142s in February 2007; but not the facilities for which he submitted 4142s in July 2007).  However, the Board finds this assertion to be without merit.  Specifically, a review of the claims file reveals that of the five medical authorizations submitted by the appellant in June 2007, three were for medical records created at criminal correctional facilities in the State of Ohio; one was directed to a Clerk of Courts in Franklin County, Ohio in relationship to a mental competency evaluation/hearing that took place at the Franklin County Jail in 2000; and the last medical authorization was for "criminal history files" located at a prosecutor's office in Franklin County, Ohio.  See June 2007 medical authorizations.  

While the RO did not specifically request records from the three above-referenced correctional facilities after June 2007, the Board finds such requests were unnecessary as the claims file contains a letter dated in May 2007 from the RO to the appellant revealing that the RO had previously contacted the Ohio Department of Rehabilitation and Correction and was informed that records (apparently dated prior to 1999) maintained by this department had been destroyed.  In addition, the claims file contains psychological/psychiatric records from the Franklin County Correctional Facilities dated in April 2000 and November 2000 that appear to be the records sought by the appellant from the Franklin County Clerk of Courts.  See private medical records (jail medical records reflect the appellant's diagnosis of adjustment disorder with depressed/anxious mood); see also February 2007 medical authorization (the appellant provided a medical authorization for records dated from 1987 to 1999); February 2007 response letter from Southern, Ohio Correctional Facility; May 2007 letter from the RO to the appellant; private medical records.  Although there is no VA request for the appellant's "criminal history files" in the claims file, the Board observes for the record that other evidence in the file clearly documents the appellant's criminal history dating from approximately April 1976 to May 2010.  See private medical records dated from May 1976 to November 2006; statement from the appellant dated in July 2009; May 2010 VA examination report, p. 5 (in the employment history section of the examination report, it is noted that the appellant had served a total of 32 years in prison/jail).  In light of this evidence, in conjunction with the fact that the appellant has not provided any insight as to how or why his actual "criminal history files" would be pertinent or relevant to the issue on appeal, the Board finds that a remand of the appellant's claim is not warranted in order for the RO to attempt to obtain unspecified criminal history records from the Franklin County, Ohio prosecutor's office.  

In determining that there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file, the Board observes that the appellant has been afforded a VA mental health examination in relationship to his service connection claim.  See October 2006 BVA decision; May 2010 VA examination report; 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the ten page VA medical opinion obtained in this case is adequate as it is predicated on a review of medical records; contains a description of the history of the alleged disability at issue; documents and considers the appellant's complaints and symptoms; and includes a medical opinion addressing the medical questions raised in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA medical opinion pertaining to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).   

Lastly, the Board notes for the record that the appellant has been provided with an explanation of disability ratings and effective dates pertaining to his service connection claim.  See letters from the RO to the appellant dated in October 2006 and February 2009; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the Board concludes below that the preponderance of the evidence is against the appellant's psychiatric disorder service connection claim, any questions as to the appropriate disability rating or effective date to be assigned to this claim are rendered moot; and no further notice is needed.  Id.  Therefore, since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and proceeds with a merits adjudication of the appellant's appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.  Law and Analysis

The appellant seeks service connection for an acquired psychiatric disorder he contends developed during his period of service.  See appellant's statements.  Specifically, the appellant asserts that he was diagnosed with schizophrenia soon after he separated from service; and that he manifested symptomatology associated with paranoid schizophrenia during his period of service.  Id.  As such, he essentially argues that service connection for schizophrenia should be granted on either a direct or presumptive basis.  Id.  

While viewing the evidence in the light most favorable to the appellant in this case, the Board finds that the preponderance of the evidence is against the appellant's claim.  As such, the appeal must be denied. 

Applicable law provides that service connection will be granted if it is shown that a veteran has a disability resulting from an injury or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.301, 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as psychosis, when such disease is manifested to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).  


Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of an injury or disease and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  For the record, congenital or developmental defects, personality disorders and mental deficiencies as such are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).  Mental retardation and personality disorders are not diseases or injuries for compensation purposes, and, except as provided in 38 C.F.R. § 3.310(a), disability resulting from them may not be service-connected.  See 38 C.F.R. § 4.127.  However, a disability resulting from a mental disorder that is superimposed upon mental retardation or a personality disorder may be service-connected.  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event; or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible for assessing the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Such assessments extend to medical evidence.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Turning to the merits of the appellant's claim, the Board initially begins it analysis by reviewing the record on appeal for medical or other evidence supporting the appellant's assertion that he suffers from an acquired psychiatric disability (i.e., schizophrenia) that can be service-connected.  In this regard, a review of the appellant's service treatment records reveals that when the appellant entered service in November 1972, his clinical psychiatric evaluation was found to be normal; and the appellant denied experiencing symptomatology that included frequent trouble sleeping, depression, excessive worry and nervous trouble.  See November 1972 report of medical examination; November 1972 report of medical history.  


However, a November 1975 medical record titled "request for physical and/or psychiatric evaluation" indicates that the appellant sought treatment for temper control problems at home; and his commanding officer supported such treatment by noting that the appellant related well to other soldiers, was able to take or give orders, had a clean, neat soldierly appearance and he was a good worker.  See service treatment records dated in November 1975.  Contemporaneous service treatment records reveal that the appellant reported feeling uncontrollable anger towards his wife (whom he married in May 1974) and small son during this time frame; that he punched his small son in the back; and that an arrest warrant for child abuse was issued and served upon the appellant in late November 1975.  Id.; December 1975 service treatment records.  At the time the appellant underwent his service separation examination in early December 1975, his clinical psychiatric evaluation was once again reported as normal; but the appellant reported in the medical history portion of the examination that he experienced nervous trouble and that this trouble was related to the continuous crying of his son.  See December 1975 report of medical examination and report of medical history; service treatment records dated in December 1975.  While subsequently undergoing counseling for child abuse in December 1975 and January 1976, the appellant again reported that he had problems controlling his temper; and that his fourteen month old son had been removed from the home after he hit the child with a belt.  See service treatment records dated in December 1975.  January 1976 treatment records reveal that the appellant and his wife continued with counseling until it was confirmed that the appellant was honorably discharged from the service; at which time the appellant's therapy file was closed and it was recommended that the appellant and his spouse continue to work through their problems through therapy.  See January 1976 service treatment records.  No records of subsequent therapy are contained in the claims file.    

Subsequent post-service records in the claims file dated in April 1976 and May 1976 appear to indicate that the appellant was convicted of second-degree assault and sentenced to serve 10 years in prison.  See Colorado State Hospital Referral Form; see also Colorado State Hospital Final Summary dated in October 1976 (medical staff in the division of forensic psychiatry noted that the appellant had "apparently been arrested for child abuse, placed on bond and later repeated the offense twice, both times having been placed on bond"); May 2010 VA examination report, pgs. 8-9 (VA psychologist noted that the appellant had been admitted to the Colorado State Hospital in 1976 as a transfer from the Colorado State Prison where he was serving a 10-year prison term).  During this time frame, the appellant was referred for mental health crisis intervention as he was considered a suicide risk; and was temporarily transferred from a correctional institution in Colorado to the Colorado State Hospital for a psychiatric evaluation.  Id.; Transfer of Patient or Inmate dated in May 1976.  At the time of the transfer referral, the appellant was noted as having a diagnosis of schizophrenia, schizo-affective type, depressed.  See Transfer of Patient or Inmate dated in May 1976.  Subsequent records summarizing the appellant's treatment at Colorado State Hospital reveal that the appellant was admitted to the hospital in June 1976, at which time he was motivated towards treatment; however, it was reported that within a very short period of time, it became apparent that the appellant was not interested in anything other than his marital situation.  See Colorado State Hospital Referral Form; see also Colorado State Hospital Final Summary dated in October 1976.  At the time the appellant was transferred back to the Colorado State Penitentiary, his provisional and final diagnosis was listed as personality disorder, schizoid personality.  Id.  When subsequently seen at Colorado State Hospital as part of his parole planning in August 1977 and September 1977, the appellant was again diagnosed with personality disorder, schizoid personality in addition to being diagnosed with alcoholism and alcohol addiction.  See Colorado State Hospital Final Summary dated in September 1977; see also Colorado State Hospital Form 7021.  Notably, none of the records from the Colorado State Hospital indicate that the appellant's preliminary transfer diagnosis of schizophrenia was confirmed; or that the appellant was diagnosed with schizophrenia during his hospital stays.  

Other medical evidence in the claims file consists of VA medical records and private medical records dated from October 1999 to November 2006 that essentially reveal the appellant's continued evaluations and treatment for mental health problems.  During this time frame, the appellant's medical diagnoses included rule out adjustment disorder n.o.s., adjustment disorder with anxious and depressed mood and antisocial personality disorder.  See VA medical records dated in October 1999; private medical records dated in November 2000 and November 2006.  Again, the Board finds it notable that none of the appellant's post-1976 medical records indicate that the appellant currently has (or previously has had) a diagnosis of schizophrenia.  See medical records dated from October 1999 to November 2006.  

However, in light of the medical questions raised in this case, the appellant was afforded a VA mental health examination with a VA psychologist in May 2010.  During this examination, a VA psychologist obtained a mental health history, educational history, military history, employment history, psychosocial history, substance abuse history, medical history and marital/relationship history from the appellant.  See May 2010 VA examination report.  In addition, the psychologist reviewed all of the records contained in the claims file and conducted a mental status examination of the appellant.  Id.  After doing so, the psychologist ultimately diagnosed the appellant with adult antisocial behavior, alcohol abuse, cocaine abuse and rule out antisocial personality disorder.  Id., p. 7.  In providing a summary of his findings, the VA psychologist stated that the appellant did not suffer from a mental disorder prior to his enlistment into service; and that it was more likely than not that he did not suffer from a mental disorder while enlisted in service.  Id., p. 8.  In support of these opinions,  the psychologist referred to the appellant's service records and the information detailed therein that consistently identified the appellant as having "nerve" and anger problems directed at his wife and son during service. Id.  He found it notable that the appellant was not assessed with any mental health diagnosis or treated with any medication while enlisted in the service; and also that the appellant's discharge medical notes dated in December 1975 indicate that there were no significant mental health findings on or about the time of discharge.  Id.  

In addressing the question of whether the appellant has (currently or in the past) a diagnosis of schizophrenia, the examiner opined that it is more likely than not that the appellant does not currently suffer from a psychiatric disorder.  Id., p. 9.  In making this determination, the examiner reported that his mental status examination of the appellant failed to elicit signs/symptoms of a serious mental disease or defect of the mind.  He also referred to the appellant's post-service medical records in support of his conclusions, to include the 1976 Colorado State Hospital records that reported the appellant's final mental health diagnosis in 1976 as schizoid personality disorder, episodic excessive drinking and depressive neurosis.  Id.   However, in discussing this diagnosis, the psychologist opined that it is more likely than not that the appellant's 1976 diagnosis was in error on the basis that the appellant did not meet the criteria for such a diagnosis during his period of service or soon thereafter.  Specifically, the examiner noted conflicts with a diagnosis of schizoid personality disorder in that the appellant had a family, did not display a pattern of solitary activities, was sexually active, took pleasure in drinking and drug use, and showed intense emotions such as anger.  Id.  He also noted that a schizoid personality disorder would in all likelihood have been present and detectable during the appellant's developmental years; and an individual suffering from this disorder would most likely not be described by an Army superior as relating well to fellow soldiers, having no odd or strange behaviors, as being neat or as being a good worker.  Id., p. 10; see also November 1975 service treatment records.  The examiner stated that the appellant's clinical diagnosis would certainly be consistent with a diagnosis of antisocial personality disorder were it not for the fact that the appellant denied a history of juvenile offenses or other juvenile misconduct occurring prior to the age of 18.  Id., p. 9.  As this criterion was not present, the psychologist diagnosed the appellant with adult antisocial behavior.  Id.    

Thus, the evidence of record as a whole clearly indicates to the Board that while the appellant was given a preliminary diagnosis of schizophrenia in 1976, this diagnosis was subsequently refuted and changed to that of a personality disorder (currently and in the past).  Regardless of when the appellant's personality disorder was diagnosed, it is not a disability as the term is used under applicable legislation pertaining to VA service connection.  Since there can be no valid claim without proof of a present disability, the preponderance of the evidence is against the appellant's claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau  v. Derwinski, 2 Vet. App. 141 (1992).   

Further, to the extent that as a general matter lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness (see Falzone v. Brown, 8 Vet. App. 398, 405 (1995)), the appellant and his brother (who submitted a statement on the appellant's behalf reporting the appellant's post-service behavior changes) are competent to report observable behaviors of the appellant during and after his period of service.  See appellant's statements; June 2009 letter from Reverend G.L.E.P.  However, neither the appellant nor his brother are competent to provide an opinion requiring medical knowledge, such as an opinion addressing whether symptomatology experienced by the appellant (currently or in the past) meets the diagnostic criteria for a diagnosis of any disorder, much less a psychiatric disorder.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992);  see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, neither the appellant's statements nor the statement of his brother constitute competent medical evidence supportive of a grant of service connection for a psychiatric disorder.  Therefore, while the appellant and his brother are competent to report symptomatology they think is associated with a psychiatric disorder, the  Board concludes that the observations of the appellant's medical providers and the May 2010 VA psychologist who examined the appellant are more probative of the appellant's ultimate mental health diagnosis. 

In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as a preponderance of the evidence is against the appellant's claim, the doctrine is not applicable.  See Gilbert v. Derwinski, supra. 


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


